
	

114 HR 4482 : Southwest Border Security Threat Assessment Act of 2016
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4482
		IN THE SENATE OF THE UNITED STATES
		April 14, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to prepare a southwest border threat analysis, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Southwest Border Security Threat Assessment Act of 2016. 2.Southwest border threat analysis (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a southwest border threat analysis that includes the following:
 (1)An assessment of current and potential terrorism and criminal threats posed by individuals and organized groups seeking to—
 (A)unlawfully enter the United States through the southwest border; or (B)exploit security vulnerabilities along the southwest border.
 (2)An assessment of improvements needed at and between ports of entry along the southwest border to prevent terrorists and instruments of terror from entering the United States.
 (3)An assessment of gaps in law, policy, and coordination between State, local, or tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counterterrorism, and anti-human smuggling and trafficking efforts.
 (4)An assessment of the flow of legitimate trade along the southwest border. (5)An assessment of the current percentage of situational awareness achieved by the Department of Homeland Security along the southwest border.
 (6)An assessment of the current percentage of operational control (as such term is defined in section 2 of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367)) achieved by the Department of Homeland Security of the southwest.
 (7)An assessment of impact of trusted traveler programs on border wait times and border security. (8)An assessment of traveler crossing times and any potential security vulnerability associated with prolonged wait times.
 (b)Analysis requirementsFor the southwest border threat analysis required under subsection (a), the Secretary of Homeland Security shall consider and examine the following:
 (1)Technology needs and challenges, including such needs and challenges identified as a result of previous investments that have not fully realized the security and operational benefits that were sought.
 (2)Personnel needs and challenges, including such needs and challenges associated with recruitment and hiring.
 (3)Infrastructure needs and challenges. (4)The roles and authorities of State, local, and tribal law enforcement in general border security activities.
 (5)The status of coordination among Federal, State, local, tribal, and Mexican law enforcement entities relating to border security.
 (6)The terrain, population density, and climate along the southwest border. (7)International agreements between the United States and Mexico related to border security.
 (c)Classified threat analysisTo the extent possible, the Secretary of Homeland Security shall submit the southwest border threat analysis required under subsection (a) in unclassified form. The Secretary may submit a portion of such threat analysis in classified form if the Secretary determines such is appropriate.
			3.Border Patrol Strategic Plan
 (a)In generalNot later than 180 days after the submission of the threat analysis required under section 2 but not later than June 30, 2017, and every five years thereafter, the Secretary of Homeland Security, acting through the Chief of U.S. Border Patrol, shall, in consultation with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security, issue a Border Patrol Strategic Plan.
 (b)ContentsThe Border Patrol Strategic Plan required under subsection (a) shall include, at a minimum, a consideration of the following:
 (1)The southwest border threat analysis required under section 2, with an emphasis on efforts to mitigate threats identified in such threat analysis.
 (2)Efforts to analyze and disseminate border security and border threat information between Department of Homeland Security border security components and with other appropriate Federal departments and agencies with missions associated with the border.
 (3)Efforts to increase situational awareness, including the following: (A)Surveillance capabilities, including capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense.
 (B)Use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets.
 (4)Efforts to detect and prevent terrorists and instruments of terrorism from entering the United States.
 (5)Efforts to detect, interdict, and disrupt aliens and illicit drugs at the earliest possible point. (6)Efforts to focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States.
 (7)Efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department of Homeland Security.
 (8)Technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary of Homeland Security determines necessary.
 (9)Operational coordination unity of effort initiatives of the border security components of the Department of Homeland Security, including any relevant task forces of the Department.
 (10)Lessons learned from Operation Jumpstart and Operation Phalanx. (11)Cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the northern or southern border.
 (12)Border security information received from consultation with State, local, tribal, territorial, and Federal law enforcement agencies that have jurisdiction on the northern or southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the northern or southern border.
 (13)Staffing requirements for all departmental border security functions. (14)A prioritized list of departmental research and development objectives to enhance the security of the southwest border.
 (15)An assessment of training programs, including training programs regarding the following: (A)Identifying and detecting fraudulent documents.
 (B)Understanding the scope of enforcement authorities and the use of force policies. (C)Screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking.
 (16)An assessment of how border security operations affect crossing times. 4.DefinitionsIn this Act:
 (1)Situational awarenessThe term situational awareness means a knowledge and unified understanding of unlawful cross-border activity, including threats and trends concerning illicit trafficking and unlawful crossings (which may be used to forecast future shifts in such threats and trends), and the operational capability to conduct continuous and integrated surveillance of the international borders of the United States.
 (2)Southwest borderThe term southwest border means the land and maritime borders between the United States and Mexico.  Passed the House of Representatives April 13, 2016.Karen L. Haas,Clerk. 